 568DECISIONSOF NATIONALLABOR RELATIONS BOARDBuilders Realty& Mortgage Co.,Inc. d/b/a RamadaInn; Green Construction of Indiana,Inc.; Robert E.Green;Green Construction of Indiana,Inc. d/b/aBuildersRealty & Mortgage Co., Inc.; Robert E.Green,d/b/a BuildersRealty &Mortgage Co., Inc.andCulinary Alliance,Local No. 443,Hotel &Restaurant Employees and Bartenders Internation-al Union,AFL-CIO. Case 25-CA-3201November 16, 1970DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND BROWNOn March 11, 1969, Trial Examiner Harry H.Kuskin issued his Decision in the above-entitledproceeding, finding that the Respondents had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel and the Charging Party filed exceptions tothe Trial Examiner's Decision, with supporting briefs,and the Respondents filed cross-exceptions andacquiescence to the Trial Examiner's Decision andsupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions, cross-excep-tions, and briefs, and the entire record in this case,and hereby adopts the findings,' conclusions, andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it hereby is,dismissed in its entirety.IThe findings and conclusions of the Trial Examiner are based,in part,upon his credibility determinations,to which the General Counsel and theCharging Party have excepted.After a careful review of the record herein,we conclude that the Trial Examiner's credibility findings are not contraryto the clear preponderance of the relevant evidence and,accordingly, wefind no basis for disturbing them.StandardDry WallProducts,Inc.,91NLRB 544, enfd.188 F.2d 362(C.A. 3).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY H. KUSKIN, Trial Examiner: This proceeding washeard at Terre Haute, Indiana, on December 17, 18, and 19,1968.A complaint issued herein on October 31, 1968,againstBuildersRealty& Mortgage Co., Inc. d/b/aRamada Inn, hereinafter called Respondent Builders. Anamended complaint, which was amended further at thehearing,issuedherein on December 9, 1968,againstRespondent Builders and,inaddition,againstGreenConstruction of Indiana, Inc., hereinafter called eitherGreen Construction or Respondent Green Construction;againstRobert E. Green; against Green Constructiond/b/a Builders Mortgage Co. Inc.,and against Robert E.Green, d/b/a Builders Realty & Mortgage Co. Inc., all theforegoing being hereinafter collectively referred to asRespondents.'The amended complaint presented thequestions of whether Respondents together constitute asingle-integrated enterprise, and further whether jointly orseparately (1) they violated Section 8(a)(3) and (1) of theAct by failing and refusing to employ certain employees ofAlly Food Service, Inc. d/b/a Ramada Catering Service,herein called Ally, after they had (a) canceled a lease onJune 28, 1968, pursuant to which Ally operated arestaurant, (b) purchased or otherwise received from Ally asubstantial portion of the physicalassets,goodwill, name,and other trade assets of Ally and (c) operated saidrestaurant since on or about June 28, 1968; and (2) violatedSection 8(a)(5) and (1) of the Act by (a) refusing to bargaincollectively with Culinary Alliance, Local No. 443, Hotel &Restaurant Employees and Bartenders International Un-ion,AFL-CIO, hereinafter called the Union, as thecollective-bargaining representative of a unit of all theregular full-time and regular part-time employees of saidrestaurant, including office clericals, for which unit theUnion had been certified as the collective-bargainingrepresentative by the Board on March 1, 1968, and/or (b)by withdrawing recognition previously extended to theUnion on or about July 2, 1968, as such exclusivebargaining representative of the aforesaid unit of employ-ees,and/or (c) by refusing to assume the collective-bargaining agreement executed by Ally and the Union onor about May 27, 1968, for a 2-year period with respect tothe aforesaid unit of employees. Respondents deny thatthey constitutea single-integrated enterprise and each ofthem denies violating the Act in any respect alleged herein.2ITheoriginal charge was filed onJuly 31,1968; the first amendedcharge was filed on October23, 1968;and the second amended charge wasfiled on December 6, 1968.2At the conclusion of the General Counsel's case in chief,counsel forRespondentsmoved to dismiss the amended complaint as to eachRespondent herein.Igranted so much of the motion as applied to (t)Robert E. Green, (2)Green Construction of Indiana,Inc. d/b/a BuildersRealty&MortgageCo., Inc.,and (3)Robert E. Green. d/b/a BuildersRealty&MortgageCo., Inc.;Ireserved ruling on that part of the motionrelating to Green Construction of Indiana, Inc.; and I denied that part ofthemotion relating to Builders Realty & MortgageCo., Inc. d/b/a186 NLRB No. 87 RAMADA INNUpon the entire record,3 including my observation of thewitnesses, including their demeanor while on the witnessstand, and after due consideration of the briefs of theGeneralCounsel and of Respondents,4 I make thefollowing:FINDINGS OF FACTI.THE BUSINESSOF RESPONDENTSThe amended complaint alleges, and RespondentBuilders admits, that it is an Indiana corporation engagedin the operation of a chain of motels and restaurants inIndiana, including a motel and restaurant at Terre Haute,Indiana, which is alone involved in this proceeding; that,during the past year it received gross revenues in excess of$500,000 from the operation of its chain of restaurants andmotels; and also received goods from outside Indianavalued in excess of $10,000; and that at least 75 percent ofthe guests staying at these motels during the said periodstayed for less than 30 days.The amended complaint also alleges, and RespondentGreen Construction admits, that it is an Indiana corpora-tion engaged in the construction industry; and that, duringthe past year, it purchased and received directly fromoutside Indiana goods and materials valued in excess of$50,000.I find, upon the foregoing, as Respondent Builders andRespondent Green Construction, respectively, admit, thatRespondent Builders and Respondent Green Constructionare each engaged in commerce within the meaning of theAct.A.The Integrated Enterprise IssueAs heretoforementioned, the amended complaintalleges,and Respondent Builders and Respondent Green Con-struction each deny, that they, as well as the otherRespondents as to whom I have heretofore dismissed theamended complaint, have been a single-integrated enter-prise engaged in the operation of the above-mentionedchain of motels and restaurants in Indiana, including therestaurant and motel in Terre Haute, Indiana, which isalone involved in this proceeding. Therefore, beforedetermining the unfair labor practice issues herein, thereremains the threshold question of whether RespondentBuilders and Respondent Green Construction togetherconstitute a single-integrated enterprise engaged in themotel and restaurant business in Indiana.The recorddiscloses the following factual situation in this regard:Respondent Builders has been in existence since about 1963and, so far as appears, Robert E. Green's significantRamada Inn.In respect to the aforesaid dismissals, I concludedthat theGeneral Counsel had failed to make outa primafaciecaseagainst RobertE.Green,as anindividual, nor had hemadeouta prima faciecase thatGreen Construction of Indiana,Inc., was doing business as Builders Realty& MortgageCo., Inc.,or that Robert E.Green wasdoing business asBuilders Realty&MortgageCo., Inc.3As corrected by my OrderCorrectingTranscript dated February 25,1969.4After the General Counsel and Respondents had filed their respectivebriefsherein,the GeneralCounsel filed a motion with me forpermission tofilea reply brief,towhich was attachedsuch reply brief.Whereupon,Respondents filed a composite motion in opposition thereto and for569connection with this corporation dates from early August1967, when he purchased a controlling interest therein andwhen shortly thereafter the officers and directors resignedat his request. Green has been president and treasurer ofRespondent Builders since August 7, 1967, and also adirector. Since December 26, 1967, the other directors havebeen Curtis V. Kimmel, the vice president of RespondentBuilders;William M. McCarter, its secretary; and JamesW. Funk, its assistant treasurer and assistant secretary.Antedating August 1967 and since that time, RespondentBuilders has been the owner of a chain of motels andrestaurants in Indiana, namely at Vincennes, Evansville,and Terre Haute. There are currently about 225 employeesat all three installations. At first, Respondent Buildersoperated the motel facilities at each installation, while AllyFood Services, Inc., operated the restaurant and barattached thereto under leasehold arrangements with it.However, on November 27, 1967, Respondent Builderspurchased the rights of Ally in the leases at two of theseinstallations, i.e., Vincennes and Evansville, to be effectiveon that date, in return for $55,000 in cash, and thecancellation of all of Ally's indebtedness to RespondentBuilders as to all three restaurant operations and of Ally'sindebtedness to Green, personally. Respondent Builders, inturn, undertook to make Green whole for the moneys owedto him personally by Ally and which were being canceled aspart of the transaction with Ally. Respondent Buildersbegan operating the restaurants and bars at Vincennes andEvansville on November 27, 1967, with the personnelformerly employed by Ally. It has been operating theserestaurants and bars ever since that time. The employees atthese two installations have never been represented by alabor organization. By December 26, 1967, Green acquiredall the stock of four of the remaining seven stockholders inRespondent Builders and was awaiting the assignment ofallthe stock of another stockholder to which he hadbecome entitled, with the result that he has held, since thattime, about 80 or 90 percent of the corporate stock.5 Greenhas also loaned Respondent Builders $459,000 in order toward off receivership of Respondent Builders, in return forwhich he received a promissory note in that amount fromRespondent Builders; in addition, he became guarantor ofloans by Respondent Builders from three different bankstotalling $1,600,000 and he received as security for hisobligations as guarantor a second mortgage on the realestate holdings of Respondent Builders. As of the time ofthe hearing, Ally was no longer operating the restaurantand bar at the Terre Haute installation. Green testifiedcredibly that, unlike the situation with respect to theVincennes and Evansville operations, Respondent Builders,which alone, of all Respondents named herein, was thepermissionto file a replybrief to the original brief filedby the GeneralCounsel andfor permission to file an answeringbrief totheGeneralCounsel's reply brief,both in the event the above motionof the GeneralCounsel isgranted. I thereafterdenied the above motionsfor thereasonsthatthere is no provision in the Board's Rules and Regulations for thefilingof a reply brief beforea Trial Examiner and also that no needappearedfor further briefsherein.Contemporaneouslywith the issuance ofthe above ruling,Ireturned to the General Counsel thereply briefsimprovidently attachedto the motion for permission to file sucha brief. Ihave notconsidered this brief in resolving the issues herein.5CurtisV. Kimmel and JamesW. Funk holdthe rest of the stock. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDlessor to Ally of the restaurant premises in all threeinstances,did not purchase the rights of Ally in itslease forthe Terre Haute restaurants Rather does it appear, and Ifind, that Ally abandoned its lease and ceased to operatethe Terre Haute restaurant and bar on June 28, 1968,because it was operating the restaurant and bar at a lossand was in financial difficulties.? Following this, after ahiatus of about 2 weeks, the Terre Haute restaurant wasreopened on July 15 underthemanagementof JosephBowlds, an employee of Respondent Builders,8 and he isstill the manager. Bowlds was, prior thereto, the manager ofthe restaurant and bar at Respondent Builders' Vincennesinstallation. It does not appear that Respondent Buildershas assumed any of Ally's liabilities or obligations incurredduring the time Ally operated the Terre Haute restaurantand bar .9 Respondent Builders admittedly refused torecognize and bargain with the Union, which became thecertified bargaining representative of the employees of Allyat the Terre Haute restaurant and bar on March 1, 1968. Inthis connection, as found hereinafter, the record fails tosustain the General Counsel's contention that Respondentsextended recognition to the Union as the bargainingrepresentativeof the employees of the Terre Hauterestaurant and bar on or about July 2, 1968, and thereafterwithdrew such recognition. As to labor matters, however, itis apparent, and I find, that Green has the final say in laborrelationsmatters relating to this installation. Thus, it isstipulated that many of the applications for employment atthe Terre Haute restaurant and bar after June 28, 1968,were cleared with Green by Bowlds and initialed by Greenbefore the applicants were hired.'° The record reveals that,during July and August 1968, Bowlds would consult withGreen after he had satisfied himself as to the desirability ofthe applicants; and, after Green's approval, the applicantswould be hired, without being interviewed by Green. Greenpersonally hired Bowlds as manager, as he has done with allmanagers at all three installations. There is also recordevidence that,with respect to vacations, Green hasinstructedhismanagers at that and the other twoinstallations to adhere to the recommendations relatingthereto in the Ramada Inn franchise.With regard to Respondent Green Construction, which isallegedly part of an integrated enterprise with RespondentBuilders, the record reveals the following: It is engaged"primarily in the heavy construction business" andoperates in five different States of the United States." Itbuilds concrete and asphalt pavements, dams, airports, andother structures, and averages 600 to 700 employees on a6Under the leasehold arrangement, Ally paid as rent to RespondentBuilders a percentage of its gross receipts.IThus, Carl W. Eller, the business agent of the Union, testified crediblythat (I) Joseph Traum, the general manager of Ally, told him during theweek before June 28, 1968, during a discussion about returning to workthose employees who had participated in the strike against Ally duringApril and May and who were still unemployed, that he, Traum, "waslosing so much money that he couldn't stand it and he was going to throwthe keys down and walk out and leave the place"; and (2) that therestaurant operation closed on Friday, June 28,atmidnight,after theemployees received their pay. In addition, the action of Ally on June 28was explained in the credible testimony of Traum, as follows: "We werehaving financialtroubles and it got too difficult to operate and so wedecided not to go any further and closed it up."8According to the uncontradicted testimony of Green, which I credit,the franchise from Ramada Inns requires that any motel so franchisedyear-round basis. It is stipulated that since January 2, 1963,its officers have been Green, president and treasurer; MillerGilmore, secretary; and Curtis V. Kimmel, vice president;and that Greenis the soleshareholder. Labor relations ofRespondent Green Construction are handled as follows:Each project manager is initially responsible for the laborrelations of his particular project, but he, in turn, reports tothe superintendent of the project, and the latter, in turn,reports to Green. Collective-bargaining negotiations areconducted by the superintendent in cooperation withGreen.There is no interrelation of operations between these twocorporations, apart from the fact that they have someofficersand directors in common, namely, Green andKimmel, and some common ownership; the fact thatGreen, in effect, controls the labor relations of each; andthe further fact that the same law firm is counsel to bothcorporations.12 Thus, Respondent Builders and Respon-dentGreen Construction are two separate companies,performingwidely, divergent operations with separatehome offices, that of Respondent Builders being located atVincennes and Evansville, Indiana, and that of RespondentGreen Construction being located in Oaktown, Indiana. Inaddition, neither corporation performs the work of theother and there are no services performed by eithercorporation which are integrated with the operations of theother. Each corporation employs different classifications ofemployees, requiring different qualifications and skills.These different classifications perform different types ofwork and the rate of pay of the employees of RespondentGreen Construction appears to be much higher. In theirnormal day to day operations, each corporation isseparately operated and managed by different personnel. Inthe case of Respondent Builders, each installation is underthe day-to-day control of a manager for its motel and of amanager for its restaurant and bar, the latter beingsubordinate to the former. And in the case of RespondentGreen Construction, each construction project is under theday-to-day control of a project manager, who is, in turn,subordinate to the project superintendent. There are nocommon supervisors and there is no interchange or transferof employees. It would also appear that each corporationmaintains its own payroll, books of account and bankaccounts and attends to its own business. In the latterconnection, the record discloses that original leaseholdarrangements,which antedated Green's purchase of amajority interest in RespondentBuilders,were made byAlly with Respondent Builders and that all subsequentmusthave eating facilities,and, failing that,the franchisecould be revoked.9Green categoricallydenied thathe, individually, owned anystock inAlly or had anyinterestin Ally at thetime of the hearing.And the recordfails todisclose that he ever had any suchinterest. So far as appears, thedealings between Respondent Buildersand Allyhave been at arms length.10Green testified that thisinitialing was done "only during the periodwhen we were tryingto getopened," and when he was intent on keepingcost down.11During the winter months it overcomes the problem of bad weatherby doing a lot of workinGeorgia,South Carolina, and the Virginias.12The name of the law firmisKimmel,Kimmel, and Funk. As alreadyfound,one ofthe members, namely, CurtisV. Kimmel is the vice presidentof both Respondent Builders and Respondent GreenConstruction; andanother member,JamesW. Funk is assistantsecretaryand treasurer ofRespondent Builders. RAMADA INN571dealings thereunderbyAllywerewithRespondentBuilders; it also discloses that Respondent Green Construc-tion holds no Ramada Inn franchises.It is well established that the Board will treat separatecorporations or entities as a single-integrated enterprisewhere the firms, despite their nominal separation, arehighlyintegratedwithrespecttoownershipandoperation.13 However,it is apparent,and I find,from all theforegoing,that these two corporations,notwithstandingGreen's role as president of each and his role in the laborrelations of each,are not engaged in a common endeavor.Accordingly,I find that the General Counsel failed toestablishby a preponderance of the evidence thatRespondent Green Construction constitutes an integratedenterprise with Respondent Builders. Consequently, I findfurther that there is no warrant for holding RespondentGreen Construction to be jointly responsible with Respon-dent Builders for the unfair labor practices alleged herein.14I shall,therefore,grant the motion to dismiss the amendedcomplaint as to Respondent Green Construction and shallproceed hereinafter to a determination of whether Respon-dent Builders committed the unfair labor practices, asalleged.II.THE LABOR ORGANIZATION INVOLVEDRespondent Builders admits, and I find, that CulinaryAlliance, Local No. 443, Hotel & Restaurant Employeesand Bartenders International Union, AFL-CIO, is a labororganization within themeaningof Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.Background Facts and Some Details as to theIssuesHereinThe events leading up to the operation of the restaurantand bar facility by Respondent Builders at the Terre Hautelocationwere,briefly,as follows:Ally Food ServiceCompany, Inc., d/b/a Ramada Catering Service, and MaeTraum and Joe Traum began operating this facility in 1965under a lease arrangement with Respondent Builders for 5years. The lease was actually entered into on October 16,13For the principal factors which the Board weighs in deciding whetherintegration exists, and the Court's endorsement thereof, seeSakrete ofNorthern California, Inc,140 NLRB 765, enfd 332 F 2d 902, cert denied379 U S 96114 SeeDrivers,Chauffeurs,Helpers Local639,etc (Poole'sWarehousingInc),158 NLRB 1281, 128615All dates hereinafter are in 1968, unless otherwise indicated16The strike settlement was, at first, memorialized by a short statementsigned by Joe Traum, in behalf of Ally, and by Carl W Eller, in behalf ofthe Union, it read, as followsContractagreementbetween Ally Food Service, Inc , and CulinaryAlliance Local 443 has beenagreedto this 27th of May 1968The actual agreement was then prepared the same day and wasappaiently fully executed by May 28 The parties are in dispute as towhether the document, in evidence as GC Exh 3, or another document, inevidence as Resp Exh 4, is the complete agreement between the partiesThe two documents differ only in that GC Exh 3 has attached to it 2 pagessetting forth wage rates and other conditions of employment, whereasResp Exh 4 has no such attachment However, these 2 pages,inter aha,bear date of April 17, 1968; are captioned, "Notice to All Terre HauteRamada Restaurant Employees"; state in the preamble to the wage scaletherein that, "the following base pay is suggested, and the employeesdetermine whether or not they desire to work on a 5 or 6 day schedule",1964, at a time when the motel, etc., were still underconstruction.The lease provided, in relevant part, thatRespondent Builders was to supply all the fixtures andequipment necessary for the operation of the restaurant andbar, such as stoves, refrigerators, ice machines, coffee urns,sinks, dishwasher, tables, chairs, and the bar and attendantequipment. The lessee, in turn, was to furnish the food andliquor supplies, china, silverware, paper products, linen,glassware, and small cooking utensils. As rental, the lesseewas to pay a percentage of the gross receipts and was tosupply daily reports of sales when available and was topermit the lessor to audit its records from time to time. Thelesseewas also to be responsible for repairs on allequipment, for replacement of any equipment whichbecame irreparable from normal use, or which was lost orwhich disappeared. Provision was made for the liquorlicense to be the property of the lessor, but to be paid for bythe lessee; it was also agreed that the lease was not intendedtocreate a joint venture or partnership between thecontracting parties and that the payment of a percentage ofgross sales by the lessee to the lessor was a reservation ofrent. Also relevant herein is article XVIII of the lease whichprovided, in part, that if the lessee abandoned or vacatedthe premises during the term of thelease,"the lessor mayterminate the lease and enter upon [the leased] premisesand again have, repossess and enjoy the same as if this leasehad not been made," subject to the lessor's right of actionfor rent, damage and legal costs.Ally's employees were apparently not represented by alabor organization until March 1, 1968.15 At that time, theUnion was certified, after a Board election, as the exclusivebargaining representative of all regular full-time andregular part-time employees of Ally at the Terre Hauterestaurant and bar, including office clerical employees.Contract negotiations began shortly thereafter but wereinterrupted by a strike and picketing. This strike lasted fornearly 5 weeks until the terms of a collective agreementwere finalized.16 The above negotiations were betweenrepresentatives of the Union or of Ally, at all times; RobertE. Green, president and treasurer of Respondent Builders,took no part in these negotiations either in person orthrough a representative.and the attachment concludes with, "the above proposals are subject toapproval of company attorney " (General Manager Traum of Ally testifiedthat this document embodied Ally's proposals with respect to a contractand it was given to employees"so the employees would also know what wewere proposing")In addition,the basic agreement deals with the rate ofpay of waitresses and with many of the proposed conditions ofemployment set forth in these two pages,and nowhere in the basicagreement is there a reference to this attachment In these circumstances, Iam unable to credit Eller's testimony that the items on the attachment arepartof the collective-bargaining agreement reached by the partiesAccordingly, I find that Resp Exh 4 rather than GC Exh 3 is thecomplete agreement between the Union and AllyRespondents also assert in their bnef that "the record in this casecertainly establishes that the circumstances surrounding the negotiation ofone or both or neither of these two exhibits support a finding that neitherof these purported agreements were the result of good-faith bargainingbetween Ally Foods and the [Union I " Respondents point to nothing in therecord to substantiate their claim Accordingly,in view of the presumptionin favor of legality and regularity of a duly executed collective-bargainingcontract, and, in the absence of any evidence that either Ally or the Unionhas ever repudiated this contract because it was not a bona fide agreement,I reject this contention as lacking in ment 572DECISIONSOF NATIONALLABOR RELATIONS BOARDAfter the strike was over, operations at the restaurant andbar were resumed, but with only part of the prestrikecomplement of employees. As to the others, a good numberof them were never reinstated by Ally, because on June 28,Ally shut down the restaurant and bar operations and paidoff all of its employees. The reason for the shutdown, andthe attendant abandonment of the lease by Ally,was, as Ihave already found, made known to Eller, the businessagent of the Union, about a week before June 28. Eller wasthen told that Ally was operating at a loss and was infinancial difficulties and would have to shut down.Respondent Builders learned of the intended shut downon June 28.17 Apparently, acting to protect its Ramada Innfranchise which requires that any motel having such afranchise must have eating facilities, Respondent Builderstook steps immediately to operate the eatingfacilitiesabandoned by Ally. However, as already found,a littlemore than 2 weeks elapsed before the restaurant and barwere formally reopened under themanagementof JosephBowlds, who was transferred from his post as manager ofRespondent Builders restaurant and bar installation atVincennes.A composite of the credible testimony ofBowlds and Curtis V. Kimmel, the vice president and adirector of Respondent Builders and one of the attorneysfor Respondents herein, establishes, I find, that the delay inreopening was due to (1) the need to repair or replace thebroken or damaged cooking and dishwashing equipment inthe kitchen; (2) the need to clean up the place, includingremoving the considerablegreasespots and dirt from thecarpeting in the restaurant, bar, and from the walls andfloor of the kitchen; (3) the need to have the sewerunstopped; (4) the problem of arranging for the removal ofthe padlocks upon the doors of the restaurant and bar,placed there by the Internal Revenue Department of theState of Indiana and the United States Government, due toliens of these governmental bodies against Ally; (5) thedetail of having the name on the liquor license transferredto Respondent Builders; and (6) finally, the delay incidentto purchasing and stocking the premises with liquor, foodsupplies, linens,dishes, silverware, and glassware.18During this hiatus, Respondent Builders proceeded torecruit a staff for the operation of these facilities. Suchrecruitment was made from among individuals who appliedto Bowlds as the result of advertisements placed from timeto time in the morning newspaper as well as the evening17Traum, the generalmanager ofAlly, communicated this informationto Curtis V. Kimmel and he,in turn,notified Green.18Bowldstestified,in this connection, thatwhen the restaurant and baropened on July 15, he did not use any of Ally's glassware,silverware,china,or linens.19Thus (1) on July 3 and 4 an advertisement appeared in both dailynewspapers for bar waitresses, bartenders, cooks, and salad girls; (2) onSeptember 4, 7, 8, and 9thereappeared in daily or Sundaynewspapers, asthe case may be, an advertisement for cookand waitresses; (3) onSeptember24 through 30 there appeared in the daily or Sundaynewspapers,as the case may be, an advertisement for day cook; (4) onOctober 4 through 21 there appearedin thedaily or Sundaynewspapers, asthe casemay be,an advertisementfor waitress; (5) on October 23 thereappeared in both daily newspapersan advertisementfor a cook-clean-upman; and(6) on October 29 through November 4 there appeared in thedaily or Sunday newspapers,as the case may be, an advertisement forcook.20Bowlds hadworked for Ally for about a year beforegoing to workfor RespondentBuilders inNovember 1967. Duringthe summerof 1967,newspaper in Terre Haute, and in the single Sundaynewspaper edition in that city,19 and from among formeremployees of Ally; and as to those recruited from the lattergroup,inmost instances,according to the credibletestimony of Bowlds, they had either worked for him in hiscapacity as manager, or their skill and work experiencewere otherwise known tohim.20There wasalso inBowlds'possession on July 3, a letter of application addressed tohim by the Union; in it the Union applied for work for 20employees who were either working for Ally on June 28 orhad not yet been reinstated,21 and for 3 employees who hadbeen reinstated after the strike, but quit work at Ally onJune 26.22 The text of the letter, apart from the list of 23names mentioned above was, as follows:Dear Sir:Please be advised that the following is a list of Unionand signed card members of Local #443 who wereEmployees at the Ramada Inn when it closed FridayNight, and signed cardmemberswho Quit and went towork on Wednesday, June 26th 1968 on other jobs.These Employees are ready and able to start to workwhen the Restaurant and Bar Reopens.Recruitment proceeded in this manner: By July 12,which was the end of the first biweekly payroll period sincethe shutdown, there were 13 employees actually workingfor Respondent Builders.23 This number progressed to 32and then to 40 during the next two successive biweeklypayroll periods. Thereafter and until approximately thetime of the instant hearing, the complement vacillatedbetween a high of 4324 and a low of 38. Among those hiredbefore the peak was reached were 7 individuals of the 23listed in the Union's letter of application set forth above,namely,SusanMontgomery (who began to work on July15), Judith Crabb and Agnes Lyon (who began to work onAugust 13), Phyllis Alsop (who began to work on Septerber17).Thereafter, during November. Respondent Buildersemployed Pat Rollings; she started to work regularlyaround December 2, In addition, Respondent Builders,during November and December, offered employment intheir former jobs, with alseniority rights, to MadelineTharp, Bertha Green, and Pamela Pershing. As of the timeof the instant hearing, neither of these three individuals hadaccepted the offer of employment. Although as notedabove, some of the individuals listed in the Union's letter ofapplication were thereafter hired, the amended complainthe was detailed by Ally for 3months to the restaurantand bar at TerreHaute where he servedasmanager.Thereafter,he worked for Ally asmanager of the restaurant and bar at its Evansville installation. WhenRespondentBuilders started operating the Evansville installation inNovember 1967, Bowldscontinued in the same job with the title ofcatering manager. In May1968, he became manager of the restaurant andbar atRespondent Builders' Vincennes installation.21Namely,RosellaMerk,Clara Allen, Joe Feuquay,PatRollings,Norma Atterson,Jim Fenoglio,Steve Wooley.EleanorMcCombs, CharlesSmith,Helen Atkinson(she was listed as being on sick leave),EdgarVermuelen,MadelineTharp.BerthaGreen,HelenSims,SusanMontgomery,Emmett Martin,Wilma Cox,Richard Carrithers, PaulineHogue,and Pamela Pershing.22Namely, Judith Crabb, Agnes Lyon, and Phyllis Alsop.23 It wouldappear that such work as was done was of the get-readyvariety.Twelveof these individuals worked 26 hours or less and one, amaintenance man, worked 40 hours during thispayroll period.24Thispeak was reached during thebiweekly payrollperiod ending onOctober 4. RAMADA INN573alleges,and the General Councel contends in its briefherein,that all 23 so listed,as well as Mary Ann Akers,whose name was added to the list on July 16, werediscriminated against either individually or as part of amass discrimination against union-connected employees. Ishall therefore deal with the allegations of discriminationinsofar as they relate to each of these 24 employees,seriatim.During the hiatus between the shutdown of the restaurantand bar by Ally and the reopening thereof by RespondentBuilders,the Union,through Eller,and through its counsel,Ross P. Walker,Esq., communicated by telephone and byletterwithRespondent Builders,advisingRespondentBuilders of the Union'scontractwithAlly as to theemployees of the Terre Haute restaurant and bar andrequesting Respondent Builders to recognize and bargainwith the Union.The details of what transpired betweenthem is in controversy.Suffice it to say,at this point, thatRespondent Builders has refused to recognize and bargainwith the Union.The Union,as found hereinafter,in effect,concedes that it never had a majority among the employeesof Respondent Builders at the Terre Haute restaurant andbar.However,theGeneral Counsel contends that, evenwithout a continuation of the majority which the Unionformerly had among the employeesofAlly, it wasincumbent upon Respondent Builders,as successorto Ally,to recognize and bargain with the Union,and to assume theoutstanding contract between Ally and it;and this is so,also according to the General Counsel,because Respon-dent Builders discriminatorily refused to hire its predeces-sor's employees. It is thus apparent that central to the8(a)(5) issue herein is the resolution of the allegations of8(a)(3).B.The AllegedViolationsof Section 8(a)(3) of theActFor the reasons hereinafter set forth, I am persuaded, andfind, that the 8(a)(3) allegationsof the amended complainthave not beensustainedas to any individual encompassedthereby, whether theircases areconsidered separately or aspart of thealleged massdiscrimination. I shall, however,defer my analysis of the allegation of mass discriminationuntil I have treated with each alleged discriminateeseparately and apart therefrom.1.Clara Allen andPauline HogueNeither Clara Allen nor Pauline Hogue appeared as awitness in this case. However, the parties hereto stipulatedthat they were offered employment by Respondent Builderson July 2. And the payroll records, in evidence as GeneralCounsel's Exhibit 28, show that both of them startedworking at the Terre Haute restaurant on July 15, the dayon which Respondent Builders reopened it for business. Itis clear that the offers of employment to Allen and Hogueantedated the receipton July 3 byRespondent Builders ofthe Union's letter of application for 23 former employees ofAlly. In thesecircumstances,I am persuaded,and find, thatthe recordfails to reveal any tenable basis for finding thatRespondent Builders discriminated in any manner or formagainst either Allen or Hogue.2.Susan MontgomeryAccording to Susan Montgomery, on July 1, 2, or 3, shespoke to Bowlds, manager of the Terre Haute restaurantand bar, about employment. Montgomery's version of theinterview,which resulted in her going to work at thisinstallation in early July,25 was as follows: At first, Bowldssaid to her, "I hear you are having a little trouble." Shethereupon inquired as to what kind of trouble Bowlds wasreferring, and Bowlds answered, "I hear you are mixed upin the Union."26 Montgomery could not recall what elseshe said, but she attributed to Bowlds the further remarkthat, "it made no difference to him personally but he wasemployed by Mr. Green and he did what Green told him todo . . . that Mr. Green didn't want to have anything to dowith the Union." It was her further testimony thatthereafter in "early July" she spoke on the phone to NormaAtterson, one of those listed in the Union's letter ofapplication, about going back to work at the Terre Hauterestaurant 27 However,in responseto a questionfrom me asto whether she told Atterson what had happened betweenMr. Bowlds and her, Montgomery replied, "Nothinghappened." Also when asked by counsel for the Unionimmediately thereafter, "what had been said by you andMr. Bowlds at the time when you were hired?," her answerwas, "I don't remember." In contrast to the foregoing,Bowlds testified that he had a conversation with Montgom-ery, in the presence of her husband on July 1 in the diningroom and kitchen of the Terre Haute restaurant. Accordingto him, the following took place:SusanMontgomery saidthat she was scared to death all the time about what wasgoing on, that she had been abused and there was alwayssomeone calling the house, that she did not want to haveanything to do with the Union, and that she just wanted towork and make a living. Whereupon, he said that "it didn'tmake any difference to [him] one way or the other." WhileBowlds agreed that the name of Mr. Green was mentionedduring the conversation, his version was that he merely toldher that he now worked for Builders Realty owned by Mr.Green, and he specifically denied that he told SusanMontgomery that Mr. Green stated that he did not wantanything to do with the Union. Bowlds apparently hired herat the close of this conversation to start work before therestaurant reopened formally on July 15. Bowlds explainedthat she had worked for him during the summer of 1967during his stint as manager of this installation for Ally andthat, in staffing in July 1968, he hired some of the peoplewho had worked for him during the summer who were verygood at their jobs.In all these circumstances, including the uncertain and25The.biweekly payroll record for the period endingJuly 12, inAlly.evidence as GC Exh. 27, shows that Montgomery worked for the first time27The conversation occurred during a telephone call from Atterson toon July 8 rather than July 4, as she testified.Montgomery.26Montgomery was a member of the Union during her employment by 574DECISIONSOF NATIONALLABOR RELATIONS BOARDunconvincing testimony of Susan Montgomery, the ab-sence of any corroboration thereof,28 and the denial byBowlds, I find that the evidence fails to preponderate infavor of a finding that Bowlds introduced the topic of theUnion in the conversation or that Bowlds told SusanMontgomery that "Mr. Green didn't want to have anythingto with the Union." Accordingly, I conclude and find that,here too, there exists no tenable basis for finding thatRespondent Builders has discriminated against SusanMontgomery with respect to her hire or tenure ofemployment.3.Judith CrabbJudith Crabb had workedas a waitressfor Ally at theTerre Haute restaurant since February 1, 1967. She quit heremployment with Ally a few days before Ally closed downthis installation. on June 28, 1968. Although her name wasincluded among those listed in the Union's letter ofapplication for employment to Respondent Builders, shewas designated thereon as a quit before the restaurantclosed down. Crabb admittedly filed an application foremployment with Respondent Builders on July 3. Thereaft-er, the following occurred, according to the testimony ofCrabb: She telephoned Bowlds about July 10 and askedhim if he had heard anything more about her getting her jobback. Bowlds said he had not heard and promised to let herknow. Bowlds then asked her "if [she ] could get a card backthat she signed or a clearance of some kind." 29 AlthoughCrabb testified, at one point, that she called Bowlds on thetelephone, in all, 3 or 4 times, she did not know when theother occasions were. Subsequently, also on direct, Crabbtestified that she did not make any telephone calls toBowlds after the one described above. And then, duringcross-examination, she varied her testimony again, bysaying that "it could" have been two times that Bowldsasked her about the card or the clearance. In any event,Crabb never got her signed card back from the Union, andit is stipulated by all the parties that Crabb's first day ofwork at the Terre Haute restaurant was August 13. Inregard to the foregoing, Bowlds fixed the date of Crabb'sapplication for a job of morning waitress as July 5,30 atwhich time he had a conversation with Crabb.He testifiedfurther that Crabb told him that she had trouble with theUnion and did not know whether she was still a member ofthe Union as she had crossed the picket line during thestrike at Ally; that Crabb added that she did not think thatshe was still a union member and wanted to know "if thatwould be anything against her and keep her from gettingher job"; and that he, in turn, said that, "it made nodifference to us." Bowlds denied that he, at any time,instructed Crabb to try and get her application card backfrom the Union.In all the circumstances, including the fact that Crabbwas hired by Respondent Builders, although she never got28 I credit Bowlds' testimony that Susan Montgomery'shusband waspresent during this conversation.However,Mr.Montgomery did notappear as a witness at this proceeding and there is no showing that he wasthen unavailable.29At first,Crabbtestified that, when Bowlds said that he would let herknow,in response to her inquiry about whether he had heard about a jobfor her, "that was about the end of[the conversationI."And when askedwhether she remembered anything else that was said in the conversationback her signed union card; the fact that her testimony,attributing to Bowlds' solicitation of her to get her cardback, was elicited by a leading question; the fact that hertestimony as to other telephone calls by her to Bowldsconcerning employment,and as to another such solicitationby Bowlds was unsure and unconvincing;and the furtherfact that Bowlds categorically denied ever engaging in suchsolicitation, I am satisfied, and find, that the GeneralCounsel failed to establish by a preponderance of theevidence, as detailed above, that Bowlds solicited Crabb toget her card back from the Union at the time she applied foremployment. Accordingly, I find, here too, that Respon-dent Builders has not discriminated against Judith Crabbwith respect to her hire and tenure of employment.4.Agnes Lyon and Phyllis AlsopAgnes Lyon did not appear as a witness in this case.However, Respondents admit that she filed an applicationfor employment with Respondent Builders on July 3, and itis stipulated that her first day of work at the Terre Hauterestaurant was August 13.Similarly,PhyllisAlsop did not appearas a witnessherein.However, among the applications for employmentfiled with Respondent Builders are two of her applications,one for cocktail waitress dated July 5 and one for waitressdated September. It would appear, too, and I find, on thebasis of Respondent Builders' biweekly payroll record forthe period ending September 6, in evidence as GeneralCounsel's Exhibit 31, that Alsop's first day of work forRespondent Builders at the Terre Haute restaurant wasSeptember 6, as waitress.The record fails to reveal anything untoward unionwisehappening between either Lyon or Alsop, on the one hand,and any representative of Respondent Builders, on theother hand. Although it is evident that about 6 weekselapsed from the time of Lyon's application for employ-ment and the day she began to work for RespondentBuilders and that approximately 2 months elapsed in thecase of Alsop from the time of the first application, it isclear, and I find, on the evidence detailed above, that nobasis exists,in either situation,for finding that RespondentBuildersdiscriminated as to their hire or tenure ofemployment in deferring their actual employment untilAugust 13 and September 6, respectively.315.Joe Feuquay;Jim Fenoglio,Madeline Tharp;Richard Carrithers;Helen Atkinson, and EdgarVermuelenNeither Joe Feuquay, Jim Fenoglio, Madeline Tharp,Richard Carrithers, Helen Atkinson, nor Edgar Vermuelenappearedas a witnessherein.With specific reference toAtkinson and Vermuelen, there is testimony by Eller, theshe answered in the negative.The abovestatement about cards was thenelicited after a leading questionby counselfor the General Counsel,to wit,"Was anything said about union membership or union cards?"39Asheretofore indicated,Respondents admitted that the datewas July3 .31Asheretoforefound,Respondent Builders attained its peakemployment at the Terre Haute restaurant during the payroll period endingOctober 4. RAMADA INN575union business agent, that Atkinson was ill and did notapply in person to Respondent Builders for employment,32and that Vermuelen also did not apply in person. There isalso uncontradicted testimony by Bowlds that none of theabove-mentioned individuals filed an application withRespondentBuilders.Nor does it appear that any of theseindividuals applied to Respondent Builders for employ-ment by telephone.As heretofore indicated, the names of all the above-mentioned individuals did appear on the Union's letter ofapplication which was received by Respondent Builders onJuly 3. However, whether the list reflected the currentdesiresof the listed individuals for employment byRespondent Builders is open to doubt. In this connection,Eller testified, in effect, that the paramount considerationin his placing a name on the list was that the individualinvolved was an obligated member of the Union 33 Thatthis is so is apparent from the following: Eller listed thereonHelen Atkinson, who had apparently taken such leavebefore Ally shut down the installation, and was, as thelisted clearly indicated, still sick and unable to work. Healso listed thereon thenamesof Judith Crabb, Agnes Lyon,and Phyllis Alsop, designating them on the list as "cardmembers who quit." Indeed, Eller testified that he was notapplying for employment for the three who had quit, thatthey were working somewhere else at the time, and thatAlsop told him that she was quitting and would not beback. And in regard to Joe Feuquay and Jim Fenoglio Elleracknowledged that, although the Union, in a letter datedJune 17 to General Manager Traum of Ally, asked for thereinstatement of Joe Feuquay and Jim Fenoglio along withfive other employees, all of whom were still to be reinstatedafterthe strike againstAlly,hemade inconsistenthandwritten notations on the letter, while in Traum'spossession, about 3 days later, after speaking to Traumabout these individuals. At that time Eller wrote "cannot dowork" next to Feuquay's name andthe word "quit" next toFenoglio'sname.Inallthesecircumstances, I amconvinced, and find, that the Union's letter of applicationfalls short of being a reliable index of the current desires ofthe listed individuals for employment by RespondentBuilders.34 Accordingly, as the Union's letter of applicationfallsshortof establishing that anyone of these sixindividualswas available for employment during thecritical period herein, as there is absent any evidence thatanything untoward unionwise occurred between any ofthese individuals, on the one hand, and representatives ofRespondent Builders, on the other hand, I conclude, andfind,that the evidence, as detailed above, fails to32The Union's letter ofapplication to Respondent Builders discussedheretoforestatedthat Atkinson was "on sick leave "33Thus, when Eller wasasked,on cross-examination,what criteria heused to selectthese individuals,he replied, "I simply conducted the dutiesof my office These peoplewere signed,obligated members of the Unionand I simply conducted my officein the best manner underlaw that Iknew howin their behalf "34 1 note,too, that theletter spoke only of the applicants being "readyand able tostartwork when the restaurant and bar opens,"giving noinformationas to the job or jobs sought by each applicant and hisqualihcahonstherefore-informationwhich a prospective employer couldrightfullyinsistupon having before consideringan applicant foremployment35The recorddisclosesthat, by letter dated November 26 from counselpreponderate in favor of a finding that RespondentBuilders discriminated with respect to the hire and tenureof employment of either Joe Feuquay Jim Fenoglio,Madeline Tharp,35 Richard Carrithers, Helen Atkinson, orEdgar Vermuelen.6.Norma AttersonNorma Atterson was working for Ally as a waitress at thetime Ally closed down the TerreHaute restaurantand bar.Sometimeduring the first week of July she telephonedBowlds at the above installation. Atterson testified that shetoldBowlds of her employment by Ally and inquiredwhether she could have her job back, to which Bowldsreplied that she would have to come in and fill out anapplication, asMr. Green wanted to go over all theapplications.Atterson admitted that she never filed anapplication with RespondentBuilders, explaining that afterJuly 15, when the Terre Haute restaurant was reopened, shespoke to Susan Montgomery and, as a result of thisconversation, she elected not to file an application. SinceMontgomery was then already an employee of RespondentBuilders,36 since what Montgomery may have toldher is, inno event, binding on Respondent Builders, and since I haveheretofore found that nothing of a vulnerable nature underthe Act occurred between Montgomery and Bowlds priorto the time that Montgomery was hired, I perceive no basisfor finding that, in consequence of Atterson's telephoneconversation with Montgomery, it would have been futilefor Atterson to file an application, as requested by Bowlds.According to Atterson, the next time she spoke withBowlds was around November 12; she came to the TerreHaute restaurant in response to a telephone call fromBowlds. She testified that they then discussed terms ofemployment and, during their conversation, Bowlds saidthat "he would have called [her] back sooner but he didn'twant to get [her] in trouble with the Union"; and furtherthat "he didn't care about the Union one way or the other."She testified also that she began working for RespondentBuilders on November 18. In respect to the above, thepartieshereto stipulated that Atterson was hired byRespondent Builders on November 11 and began workingon that date as a nightwaitress.There was also testimonyby Bowlds in this connection. Bowlds recalled having atelephone conversation with Atterson about thistime.37However, he testified that Atterson initiated the telephonecall and asked about getting her job back; and that hisresponse was that he had all the girls he needed on the nightshift.Whereupon Atterson asked whether his not hiring herhad anything to do with the Union and he answered in thefor Respondent Builders, Tharpwas offered employment in her former jobwith Ally, with full seniorityrights, andthat Tharprefused to accept theoffer36As heretofore found, Montgomerybegan working at the Terre Hauterestauranton July 837While it wouldappear fromthe way thequestion was put to Bowldsby counselfor Respondents that,in his answer thereto, Bowlds was fixingthe date ofthis conversationas November18, 1 am satisfied that this wasengenderedby counsel's use of the wrongdate Thus,counselasked, "NowMr Bowlds turning your attention to November 18th, 1968,did you have aconversationwithNorma Attersonon that date?" and Bowlds replied,"She calledme on the phone"I therefore find that Bowlds was referring tothe same telephone conversation testifiedto byAtterson 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDnegative.He testified further that Atterson was employedby him pursuant to instructions from counsel for Respon-dents.Accordingly, in July, as Atterson failed to comply withthe request of Bowlds to file a written application foremployment, as no showing has been made that the filing ofan application would have been futile, as the Union's letterof application was not a reliable index of her current desiresfor employment by Respondent Builders,38 and as nothinguntoward unionwise occurred between Atterson andBowlds during their telephone conversation, I find that therecord fails to preponderate in favor of a finding thatRespondent Builders discriminated against Atterson by nothiring her in July in response to her telephone call and theUnion's letter of application.Ihave heretofore detailed the subsequent hiring ofAtterson on November 11, and the conversation whichpreceded it. In this connection, I find more credible thetestimony of Atterson, which Bowlds denied, that Bowldsmade the overture to her about coming back to work.Supportive of her testimony, I find, is Bowlds' testimonythat he hired Atterson at that time pursuant to instructionsfrom counsel for Respondent Builders. However, I find itdifficult to believe that, armed with such instructions to hireAtterson, Bowlds would have mentioned the Union duringthis conversation and would have volunteered to Attersonthat he did not call her back sooner for union-connectedreasons. In view of this, and in the light of Bowlds'testimony that Atterson raised the matter of the Union byasking whether his not hiring her before had anything to dowith the Union, to which he entered a denial, I find that thelogic and probabilities of the situation support Bowlds'testimony in this regard and I credit it. Accordingly, I findthat the evidence, as detailed above, fails to preponderate infavor of a finding that Respondent discriminated againstNorma Atterson with respect to her hire or tenure ofemployment by not hiring her before November 11.7.PatriciaRollingsPatricia Rollings had participated in the strike called bytheUnion in late April against Ally at the Terre Hauterestaurant and bar and was among those employees of Allywho had not been reinstated as of June 28 when Ally closeddown this Terre Haute installation. Rollings contactedRespondent Builders for the first time about November 2 inreference to a job at the Terre Haute restaurant. Shetestified that, upon learning that Bowlds had talked toAtterson, she wanted to see if Bowlds would hire her back.She reached Bowlds on the telephone and, as detailed in hertestimony, the following took place: She identified herselfand said that she understood that he, Bowlds, was hiringsome of the union members back. To this, Bowlds replied,"not necessarily."Whereupon, she said that she wasinterested in her job, that she liked her job, and that shewould like to have it back. Bowlds answered that he wouldcall her. Bowlds did call her about 5 days later, and she wassubsequently hired. Her first day of work on a regular basiswas around December 2 .39 Bowlds'testimony as to thisincident was merely that he had been told by counsel forRespondent Builders to hire Rollings.In all these circumstances,including my finding hereto-fore that the fact that an individual's name appeared on theUnion's letter of application,as was the case with Rollings,was not a reliable index of current availability foremployment; the findings above that Rollings first appliedfor employment in November and was hired shortlythereafter;the absence of evidence that a personalapplication before November would have been futile; andthe absence of evidence that anything untoward unionwiseoccurred between Rollings,on the one hand,and Bowlds orother representatives of management,on the other hand, Ialso find here that the evidence,as detailed above,fails topreponderate in favor of a finding that Respondent has, atany time sinceJuly 3,discriminated against PatriciaRollings with respect to hire and tenure of employment.8.Charles SmithCharles Smith had worked as a cook for about 20 years.His employment by Ally at the Terre Haute restaurantcovered the period from September 1967 until June 28,1968,whenAlly closeddown the installation. He wasemployed by Ally as a dinner cook and his job just prior tothe shutdown was as "swing cook,"relieving all the othercooks. He did not work continuously during his tenure, ashe was discharged by Ally on December 4, 1967, and wasthereafter reinstated with backpay in March 1968.The parties stipulated that Smith filed an application withRespondent Builders during the first week of July,sometime afterJuly 3.Smith testifiedcredibly,as follows:He applied at that time on instructions from Eller, theUnion's business agent. There was no mention made of aunion when he filed his application with Bowlds. He alsoapplied fourmore times thereafter eitherby phone or inperson. Each of these four times, he applied the day afterhaving seen in the evening newspaper an advertisement fora cook at the Terre Haute restaurant. He fixed these fourtimes as twice in September, once in October, and once inNovember. As heretofore found, there were, in fact, twosuch advertisements in September-one early in Septemberfor a cook and waitresses, and one late in September for aday cook; there was one in late October for a cook, clean upman; 40and therewas one inearly November for a cook.Also, according to Smith, on each of these occasions hespoke to Bowlds and Bowlds told him that he had just hiredsomebody. In respect to the above, Bowlds testified onlythat when Smith appeared at the TerreHaute restaurantearly in July asking for a "shift job," at between $90 to $100per week,41 he asked Smith to fill out an application andSmith did so. At that time, according to Bowlds, he hadalready, on July 1, contacted one Joe Salooki, whose workas a cook he had observed during the summer of 1967 atanother Terre Haute restaurant operated by Ally,42 and38 See the findings, above, as to Joe Feuquay and others.not sought.39The biweekly payroll record, for the period ending November29, in41Smith testified that he asked for $98 per week.evidence, shows that Rollings worked for 6 1/2 hoursduring thatperiod,42Ally's payroll forthe biweekly period ending June 28 shows thaton November18.Salookiworked78 1/2 hours at the Terre Haute restaurant and earned40According to Bowlds' credible testimony,in this instancea cookwasgrosspay of $149.15. RAMADA INN577Salooki had accepted his offer of employment as head cookat night at this installation. In addition, he had, on July 1,contacted Shirley Scott whom he hired as a cook. In thisconnection, the biweekly payroll records of RespondentBuilders, in evidence, show that Salooki began to work atthe TerreHaute restauranton July 8 and that Scott beganon July 13. These records also reveal that on July 15 and 16fourmore were added to the payroll in the cookclassification, i.e.,CameliaWilliams, Emma Eaton, andElsie Gorebegan onJuly 15 and Thelma Granger began onJuly 16. These records reveal further that the complementof employees classified as cooks during the next 10-biweeklypayrollperiods, in evidence, which wouldencompass the period up to several weeks before the instanthearing, varied between 5 and 7. Four of the complement,namely Salooki, Scott, Gore, and Williams were employedthroughout this entire period. Salooki, Scott, and Gorestarted at a wage which was within the range of thatrequested by Smith, while Williams started at considerablyless,and was receiving$1.55 per hour during the mostrecent biweekly payroll period, in evidence. It would alsoappear that, except for one Robert Still, the others whowere hired as cooks during these 10-payroll periods werepaid no more than Williams.Still was hired during the payroll period ending October 4at $2 per hour and continued to be so employed thereafter.His rate ofpay was considerably less than what Smithtestifiedhe was requesting per week. Bowlds testifiedfurther that the job of a dinner cook which, as alreadyindicated, Smith had for virtually the entire period heworked for Ally, varies with the manager in charge of therestaurant; that, if he had a dinner cook, he would have himmake up the dinner for the buffet; and that he has notserved a dinner buffet at the Terre Haute restaurant sinceits openingon July 15.43Bowlds' explanation as to why he never hired Smith, whohad about 20 years of experience as a cook, wasunconvincing and I do not credit his testimony in thisregard. However, while the matter is not free from doubt, inthe absence of evidence showing that anything untowardunionwise occurred between Smith and Bowlds, or betweenSmith and any other representative of RespondentBuilders,and in the absence of any evidence hereinwarranting an inference that Respondent Builders wasmotivated by antiunionreasons innot hiring Smith, I amunable to find that the evidence, as detailed above,preponderates in favor of a finding that Respondent hassince early July discriminated against Charles Smith withrespect to hire or tenure of employment.9.Emmett MartinEmmett Martin did not appear as a witness in thisproceeding. However, his written application, dated July 3,for a job as bartender with Respondent Builders is inevidence as part of General Counsel's Exhibit 26.According to the testimony of Bowlds, Martin worked as aday bartender at the Terre Haute installation during thesummer of1967 when he,Bowlds,was detailed to thatrestaurant and bar by Ally as manager. Bowlds testifiedthatMartin drank on the job and "as night wears on hedrinksmorethan he sells"; that he had to send Martinhome one Friday night for drinking too much on the job;and that he had to send Martin home one Saturday nightbecause he judged from Martin's looks and demeanor thatMartin had had too much to drink. Bowlds testified furtherthat he filled the day bartender's job on June 30 or July 1 byhiring Dolores Medlin who had also worked in the bar atthe Terre Haute installation during the summer of 1967while he was manager. According to Bowlds, he telephonedMedlin and offered her the job and she accepted.In all thesecircumstances, including Bowlds' uncontro-verted testimonyas toMartin's work habits and workperformance while he, Bowlds, managed the restaurant andbar during the summer of 1967; and in the absence of anyshowing that anything untoward unionwise occurredbetweenMartin, on the one hand, and Bowlds or anyrepresentative of RespondentBuilders,on the other hand;and in the absence of any evidence warranting an inferencethatRespondent Builders was motivated by antiunionreasons innot hiring Martin, I am unable to find that theevidence, as detailed above, preponderates in favor of afinding that Respondent Builders discriminated againstMartin with respect to his hire ortenure ofemployment.10.Helen SimsHelen Simswas employed as a day bartender by Ally atthe time Ally closed down the Terre Haute restaurant andbar. According to Sims, she had conversations with Bowldsearly in July about getting back her job as day bartender,i.e.,about July 2, 5, and 10. Her testimony detailed theevents of those 3 days, as follows: On the first occasion,Bowlds told her that he had heard a lot of nice things abouther and that "they weren't ready yet." Bowlds told her to beback the following morning at 9 o'clock, but said nothingabout filling out an application. Later that day, she heardfrom Rosella Merk44 that "we were all supposed to be towork" the next morning at 9, and she was asked to tell thatto everyone. The following morning, about six employees ofAlly, including Merk and her were present at the restaurant,and they were all told by Bowlds to fill out applications.They filled out their applications and handed them either toBowlds or Mr. Abel, the newmanager ofthe motel, towhich the restaurant and bar were attached, and were toldby either Bowlds or Abel that Robert E. Green (presidentof Respondent Builders) would be back in an hour and theywould be able to talk to him at thattime.However, theynever did get to talk to Green and were told by Abel to gohome and that they would be called when needed. She nextappearedat the restauranton July 5 and asked for her oldjob again, and Bowlds replied that "there wasn't anythinghe could do about it." She then asked whether this was dueto the fact that her namewas on the list of names 45Whereupon, Bowlds smiled and said, "Well, your name wason that list." To this, she answered that she had joined theUnion so she could hold on to her job and that she neededher job back badly. And Bowlds replied that, "he was just43Ally did serve such a buffet.before theclosing ofthe TerreHaute restaurant.44Merk had been made an assistant manager by Ally about 2 months45The reference was, I find,to the Union's letter of application. 578DECISIONSOF NATIONALLABOR RELATIONS BOARDsorry but that was the way it was." Her last appearance atthe restaurant was about July 10. At that time, Bowlds toldher that he had already hired someone for the daybartender's job, that he could not let that individual gobecause of her, but that he might be able to work somethingout for her in another part of the restaurant. Her answerwas that she was not interested in any other job and that theday bartender's job was the only one she could handle.Before she left, she spoke to Abel and he suggested that shewrite a letter to Green. She made this known to Bowlds andhe thought that it would be a good idea. It does not appearthat she ever sent such a letter to Green. With respect to theabove, Bowlds testified only that he recalled that Sims cameto the Terre Haute restaurant with Eller on July 5 or 6, andthat, during the conversation with Sims that followed, sheasked him if it would do her any good to send a letter toGreen and that his response was that he "really didn't knowif it would or not." He denied that he ever told her during aconversation that "her name was on this list."It is apparent from" the testimony of Sims that Bowldsrefused to hire her as a day bartender on the ground that hehad already filled the job, but offered, on July 10, to worksomething out for her in another part of the restaurant, andthat she refused to work at any other job. Since the fact thathe had already filled the job is, I find, sustained by therecord, her case must rise or fall on whether Bowlds madethe selection on a discriminatory basis. The GeneralCounsel appears to rely, in this connection, on Sims'testimony concerning Bowlds' reply to her question as towhether she was not getting the day bartender's job becauseher name was among those listed in the Union's letter ofapplication. According to Sims, Bowlds smiled and said,"Well, your name was on the list." In view of the fact thatSims' version discloses that she was the one who introducedthe subject of the list and, as it would require a strainedinterpretation of the answer she attributed to Bowlds and ofthe entire conversation to find that Bowlds' answer didmore than acknowledge that her name was on the list, I amunable to find that Bowlds thereby clearly manifested thathe would not hire Sims because of her union membership orher connection with the Union. Furthermore, he didthereafter offer to find a job for her elsewhere in therestaurant, according to Sims. Accordingly, on the basis ofthe entire record, I am unable to find that the evidencepreponderates in favor of a finding that RespondentBuilders has since early July discriminated against HelenSims with respect to her hire or tenure of employment.11.Bertha GreenBertha Green did not appear as a witness in this case. Theonly evidence pertaining to her is her application of July 3to Respondent Builders for a job as breakfast cook and herinclusion among those listed on the Union's letter ofapplication. It is clear that Green was never hired byRespondent Builders.In all these circumstances, including the absence of anyevidence that anything untoward unionwise occurredbetween Green, on the one hand, and a representative ofRespondent Builders, on the other hand, and in the absenceof convincing evidencewarrantingan inference thatRespondent Builders was motivated by antiunionreasonsin not hiring her, I find that the evidence, as detailed above,does not preponderate in favor of a finding that Respon-dent Builders discriminatedagainstBertha Green withrespect to her hire ortenureof employment.12.Wilma Marie CoxWilma Marie Cox was employed by Ally as a waitress atthe Terre Haute restaurant from March 1967,46 until thetime Ally closed down the restaurant on June 28. Her namewas thereafter included among those listed on the Union'sletter of application, and she personally filed an applicationwith Bowlds for a jobas waitresson July 25. On the latterdate, according to the testimony of Cox, the followingoccurred: She asked Bowlds to hire her back and he repliedthat he was not hiring at thattimeand that he would let herknow at a later date if he needed her. At that point, MaryMcCord, a hostess at the installation, spoke to Bowlds, inher presence, and said that "Frances Bentley" 47 hadwanted him to hire Eula back, that Eula had been awaitressthere before the Unioncame in,and she was a goodwaitress, and that he should hire her back. On her way outof the restaurant she saw Eula, and about a week or twolater, she observed Eula going into work wearing a uniformof a waitress. The parties stipulated that counsel forRespondent Builders, by letter dated November 9, whichCox received on November 15, offered her a job as waitress.Cox refused this offer. It is Cox's further testimony that,prior thereto, on November 5, in a telephone conversationwith counsel for RespondentBuilders,counsel offered herthe same rate of pay as at Ally and "all her privileges"; thatshe asked about backpay; and that counsel indicated thathe could not offer her any backpay.Bowlds did not testify concerning the above conversa-tion.Granting that a conversation between Cox andBowlds about Cox's employment as a waitress did occur onJuly 25, I am not persuaded that she testified credibly withrespect to the attendant circumstances involving theremarks by McCord both as to Bentley wanting Bowlds tohire one, Eula, and as to Eula "[having] been a waitressthere before the Unioncame in."Eula is not otherwiseidentified in the record. However,in seemingcontradictiontoCox's testimony that Eula was thereafter hired as awaitressareRespondentBuilders'payroll records, inevidence, which show that one Eula Alexander started towork as a waitress at the Terre Haute restaurant on July 20and was so employed on July 25 and for sometimethereafter. And so far as appears from the payroll records,in evidence, Respondent Builders has never employed atthe Terre Haute restaurant any other individual whose firstor last name was Eula. Accordingly, in view of thisapparent discrepancy, I do not credit Cox's testimony inthis regard.In all these circumstances, including the absence ofevidence that anything untoward unionwise occurredbetween Cox on the one hand, and Bowlds or any other46As already found,Bowids wasdetailed by Ally to thisinstallation as47Bentley is listed as a hostess on the biweeklypayrollending July 26,manager during the summerof 1967.in evidenceas GC Exh. 28. RAMADA INNrepresentative of Respondent Builders on the other hand,and in the absence of any evidence warranting an inferencethatRespondent Builders was motivated by antiunionreasons in not offering her employment as a waitress beforeNovember 5 or thereabouts, I find that the evidence, asdetailed above, does not preponderate in favor of a findingthatRespondent Builders discriminated againstWilmaMarieCox with respect to her hire or tenure ofemployment.13.EleanorMcCombsEleanor McCombs had participated in the strike calledby the Union against Ally at the Terre Haute restaurantand bar andwas amongthose employees at Ally who hadnot been reinstatedas ofJune 28 when Ally closed downthisTerreHaute,installation.48McCombs contactedRespondent Builders for the first time on August 1 andapplied for a job at the Terre Haute restaurant 49 McCombstestified as follows with respect to her efforts to obtainemployment with RespondentBuilders as a waitress: Shespoke to Bowlds in the lobby of the restaurant. Bowldslooked over her application and said that he would have togetGreen to approve it. When she commented about herexperience as a waitress, Bowlds replied that he had nodoubt that she was a good waitress. Bowlds then told her tocall him the following week and, in theinterim,he wouldget Green to look over her application. The following week,she telephoned Bowlds, as directed, but was told by Bowldsthat he had not had a chance to talk to Green about herapplication and that she should keep in touch with him.Subsequently, on August 27, she inquired from Bowlds onthe telephone as to whether he had any openings for awaitress and he replied in the negative but volunteered thathe had an opening for a dishwasher. After several attemptsto reach Bowlds again on the telephone, she reached him inNovember. She posed the same question to Bowlds as onAugust 27, and he replied in the negative.Bowlds did not testify concerning any of the foregoing,and I credit McCombs' uncontroverted testimony as to herunsuccessful efforts to secure employment with Respon-dentBuilders as a waitress.However, in the absence ofevidence that anything untowardunionwiseoccurredbetween McCombs on the one hand, and Bowlds or anyother representative of Respondent Builders on the otherhand, and in the absence of any evidencewarranting aninference that Respondent Builders was motivated byantiunion reasons innot offering her employment as awaitress, I find that the evidence, as detailed above, doesnot preponderate in favor of a finding that RespondentBuilders discriminated against Eleanor. McCombs withrespect to her hire or tenure of employment.48According to McCombs, during the first part of June, Ally offeredher employment as a waitress on the night shift, although she had workedon the day shift before the strike,and she refused the offer.49McCombs was also one of those listed on the Union's letter ofapplication.50The biweekly payroll for the period ending November 15, in evidenceas GC Exh. 36, shows that she started work on Wednesday, November 13,as a hostess-cashier.14.RosellaMerk579RosellaMerk had been working for Ally for about 3years at the time Ally closed the Terre Haute restaurant.She started as a waitress, progressed to hostess and cashier,and was madeassistant manager aweek before the strike.She testified that she did not walk the picket line during thestrike because she was told by management of Ally that she"didn't have to." She continued to functionas assistantmanager both during the strike and until the shutdown.Thereafter, she applied to Respondent Builders for work atthe Terre Haute restaurant. Merk detailed her experience inthis respect, as follows:In responseto a telephone call fromFrances Bentley, a former hostess and cashier at Ally, sheappeared at the Terre Haute restaurant about the first orsecond of July and spoke to Bowlds. When Bowlds told herthat he already had a hostess, she said, "Good, [she] didn'twant that job anyway [she] would rather be a waitress."Bowlds answered "OK." Whereupon she gave him hertelephone number. During this conversation, Bowlds askedher to call employees who had worked for Ally to come tothe restaurant and bar the following morning about 9o'clock in order to clean up. That evening she contactedAgnes Lyon, Bertha Green,Helen Sims,and Mary Millerabout theclean-up work. Also during the above conversa-tion, Bowlds spoke to her about a party which was to beheld that Friday or Saturday night, and he indicated thatMontgomery, Miller, and she might work at that party andthat he would let them know. The following morning at 9o'clock she, and the ones she had called, appeared and metBowlds. He gave them applications and told them to gohome and that they would be contacted. She did not engageBowlds in any conversation and nothing further was saidby Bowlds about working at the party. The next time shewas in conversation with Bowlds was November 11 or 12.At that time, Bowlds telephoned and asked if she wanted tocome back to work. She accepted and started to work forRespondent Builders on the following Wednesday orThursday.5oBowlds did not testify concerning the foregoing and IcreditMerk's uncontroverted testimonyas toher unsuc-cessful effort to obtain employmentas a waitresswhen sheapplied for that position in July. While she was employedabout 4 months later as a hostess-cashier, the burden of theGeneral Counsel's case with respect to her appears to bethatRespondent Builders delayed in employing her fordiscriminatory reasons.However, in the absence ofevidence that anything untowardunionwiseoccurredbetweenMerk on the one hand, or Bowlds or anyrepresentative of Respondent Builders, on the other hand;and in the absence of any evidence warranting an inferencethatRespondent Builders was motivated by antiunionreasons in not hiring Merk until November 12 or 13,51 Ifind that the evidence, as detailed above, does notsr 1 amcognizant,in this connection,that Bowldsapparently changedhismind about assigning clean-up worktoMerk and others whom Merkhad contacted in hisbehalf, and that Bowlds never did call Merk and othernamed individuals to work ata party in the TerreHaute restaurant thatFriday orSaturday,although Bowlds had indicated to Merk that he mightcall them in that regard.However, these incidents,when considered in thetotalcontext and on the basis of the entire record,raise,at best, only asuspicion of wrongfulconduct byRespondent Builders. 580DECISIONSOF NATIONALLABOR RELATIONS BOARDpreponderate in favor of a finding that RespondentBuilders discriminated against Rosella Merk with respect toher hire or tenure of employment 5215.Pamela Pershing and Mary Ann AkersNeither Pamela Pershing nor Mary Ann Akers appearedas a witness in this case. The record does show that theywere both listed on the Union's letter of application, andthat the parties stipulated that Pershing was offeredemployment by Respondent Builders on or about Novem-ber 5, 1968.53 So far as appears Pershing did not accept theoffer.In all these circumstances, including my finding hereto-fore that the fact that an individual's name appeared on theUnion's letter of application was not a reliable index ofcurrent availability for employment, and also including theabsence of any evidence that anything untoward unionwiseoccurred between Pershing or Akers on the one hand, and arepresentative of Respondent Builders on the other hand, Iperceive no warrant for finding, on the basis of the evidencedetailed above, that Respondent Builders discriminatedagainst either Pershing or Akers with respect to hire ortenure of employment.The AllegedMass DiscriminationThe General Counsel contends,in effect, that Respon-dent Builders' conduct affecting the hire and tenure ofemployment of each of the individuals discussed above waspart of a pattern of mass discrimination against employeesof Allywho were members of the Union and, consequently,the case of each alleged discriminatee must be viewed in thecontext of the events relating to the other discriminationalleged herein.One of the contentions advanced is that RespondentBuilders "ignored its practice of retaining the predecessor'semployees, a practice followed at the two unorganizedrestaurants(namely,at Vincennes and at Evansville); andreversed its obvious intention of pursuing the same courseat the Terre Haute restaurant on the very day on which theunion activity became apparent." I have found heretofore,in effect,that Bowlds had made overtures to Merk, and,through her,to others whom she could contact,about doingclean-up work onJuly 3,but failed to engage them for thatspecial job when they appeared about 9 a.m. on July 3; andthat Bowlds also told Merk during such overtures that hemight employ her, and some named individuals who hadworked forAlly for a party that Fridayor Saturday but thatnothing eventuated.54However,these overtures,I find, fallshort of being a declaration of intention by Bowids to hirethese individuals as part of the regular staff of the TerreHaute restaurant.And while it is stipulated that, on July 3,52 In view of the above, I need not reach, and do not pass upon, thecontention in the brief of Respondents that"there can be no finding ofdiscrimination or any inference drawn with respect to mass discriminationon the failure to hire a supervisor who had that status at the time that AllyFoods went out of business,and she wasemployed by Ally Foods as asupervisor at that time."53This was confirmed by letter dated December 3 from counsel forRespondent Builders to Pershing.54The record fails to disclose whether such a party did materialize.55The case ofPiasecki Aircraft Corporation,123 NLRB 348, relied uponRespondent Builders received by certified mail the Union'sletter of application, which included, as applicants, Merkand the other individuals referred to above, there is nowarrant in this record for inferring that RespondentBuilders was aware of this union activity about 9 a.m. onJuly 3 in advance of Bowlds' apparent change of mind as tothe clean-up work.Indeed,Bowlds testified that he receivedtheUnion's letter around II a.m. that day. Nor does itfollow that an adverse inference based on disparate actioniswarranted against Respondent Builders for failing toemploy all of Ally's employees when the Terre Hauterestaurantbecame a going business again after theshutdown by Ally. This is sobecause Respondent Buildersacquired going businesses when it purchased the two leasesfrom Ally covering the restaurant and bar at Vincennes andat Evansville, respectively, whereas it was confronted with aclearly distinguishable situation in respect to the TerreHaute restaurant,in that it stepped in to restore a businesswhich had been abandoned and shutdown by Ally andwhich was not then in an operable condition.55 Moreover, itfollows, from the above, that to derive any conclusionadverse to Respondent Builders from the evidence adducedin support of this contention would require mountinginference upon inference,an approach which I deemlacking in probative force.The General Counselalso contendsthatproof ofunlawful motivation as to the alleged discriminatees is to befound in the record evidence that: (1) between June 28 andOctober 31, the date of the issuance of the complaintherein,Respondent Builders hired over 100 differentpersons whereas only 7 of the 23 individuals listed on theUnion's letter of application were offered work; 56 (2) as toa number of those hired, who had not theretofore beenemployed by Ally, their applications for employment, inevidence, show that they either had no work experience orhad work experience in unrelated areas;57 and(3) a patternof aversion to union employees is shown by RespondentBuilders' employment actionvis a visMcCombs, CharlesSmith, and Wilma Cox.With respect to (1) above, the record does show that,between June 28 and October 31 Respondent Buildershired about 100 persons, and that, of those appearing on theUnion's letter of application, Respondent Builders offeredemployment to, and hired, prior to October 31, the 7individuals mentioned by the General Counsel. However,the significance of these figures is minimized whenconsidered in the following context: Only 23 names werelisted on theUnion's letter;yet Respondent Builders was,as matters developed, to acquire a complement of close to40 employees. In addition, I have heretofore found that thelisting of an individual'sname on the Union's letter ofapplication was not a reliable index of his availability, atthe time, for employment. And, among those listed, neitherby the General Counsel in support of a contraryresult,isdistinguishableon its facts.56According to the General Counsel, these seven are Allen, Hogue, andMontgomerywho were hiredin July; Lyon and Crabbwho were hired inAugust; and Wooley and Alsop who were hired in September.He contendsfurther that Allen and Hogue were offered employment before RespondentBuilders received the Union's letter of application and that Montgomery'semployment may also have come before.51The General Counsel does not list the employees he has in mind byname and/or classification. RAMADA INN581Joe Feuquay, Jim Fenoglio, Madeline Tharp, RichardCarrithers,HelenAtkinson, Edgar Vermuelen, PamelaPershing, nor Patricia Rollings, made a personal written ortelephone application making known their availability foremployment by Respondent Builders during the period inquestion, and it does not appear that it would have beenfutile for them to doso.58Further, no finding of currentavailability iswarranted on this record with respect toNorma Atterson. While Atterson did apply by telephone toRespondent Builders, she, in effect, nullified her applica-tion by notfiling a writtenapplication, as requested byBowlds during this telephone conversation, although it doesnot appear that it would have been futile for her to do so.In light of these findings as to the above 9 individuals, Iam satisfied, and find further, that, at best, the recordshows that 14 of the 23 listed individuals effectivelyestablished with Respondent Builders their availability foremployment during the period between July 3 and October31.Accordingly, since Respondent Builders was under noduty to hire "en masse" or "as a group," the entire workforce of Ally's employees,59 and since Respondent Buildersdid offer employment to, and did hire, 7 of these 14individuals,60 I am unable to find that Respondent Buildersisvulnerable to a charge of mass discrimination on merenumbers.61With respect to (2) above, the significance of thiscontention is also minimized by the fact that a majority ofthose hired by Respondent Builders who had not thereto-fore been employed by Ally and whose applications eithershowed no work experience or unrelated experience, wereemployees in such classifications as busboy, porter, anddishwasher,whereinneither special skills nor priorexperience seems to be a prerequisite.And finally with respect to (3) above, I have heretoforefound that nothing untoward unionwise occurred betweenMcCombs, Smith, or Cox on the one hand, and Bowlds orother representatives of Respondent Builders on the otherhand. It therefore follows that, contrary to the position oftheGeneral Counsel, no pattern of aversion to unionemployees by Respondent Builders derives from itsemployment action against these individuals.62There is also testimony in the record by Eller attributingantiunion remarks to Bowlds on July 3, between I and 2p.m., when he met Bowlds for the first time in the lobby ofthe Terre Haute installation. Eller testified, in substance, asfollows: He introduced himself as the representative of theUnion, pointed out that the Union had "a contract with theestablishment," and asked whether Bowlds would like to goto the office and talk. Bowlds replied that "he wouldn'thave no union employees in the place," that "you couldn'tget any work out of [union employees]," and that "theUnion itself had never done anything for employers."Whereupon, he rejoined with, "you're right on both counts,we are concerned with the people and not the company";58 In this connection, I credit Bowlds'testimony over Eller's denial thatwhen Eller handed him the Union's letter of application he told Eller tohave the individuals listed on the letter fill out an application.59 SeeTri State MaintenanceCorp. v. N.LR.B.,409 F.2d 171 enfg. asmodified 167 NLRB 933.60The seven who indicated their current availability during this periodand were not hired were Emmett Martin,Bertha Green,RosellaMerk,Charles Smith,Wilma Cox,Helen Sims,and Eleanor McCombs.and the conversation terminated when Bowlds, in answer tohis inquiry, told him to get in touch with Curtis V. Kimmel.Bowlds, in turn, admitted having a conversation with Ellerat the time and place mentioned. However, his version wasat variance with that of Eller. Bowlds testified, in substance,thatwhen Eller introduced himself, Eller gave him adocument and said that the employees listed thereon werethe ones he had to put back to work.63 To this, he repliedthat the individuals should come in and fill out anapplication; and he also told Eller that he would take thedocument to Kimmel. Bowlds testified further that Ellerdid not respond and the conversation terminated. Bowldsspecifically denied that he said to Eller that he would haveno union employees in the place or that the unionsthemselves were not any good. In view of all the foregoing,including the fact that Eller did not impress me as reportingaccurately what had occurred in this instance; the fact thatIhave not credited Eller in some other respects herein; thefact that Bowlds did thereafter hire individuals who wereon the list in the Union's letter of application; and thefurther fact that Bowlds denied the attributions by Eller tohim concerning the hiring of union employees andconcerning whether the Union was good for employers, Ifind that Eller did not testify credibly in imputing the aboveantiunion remarks to Bowlds. Accordingly, I credit Bowlds'version of the July 3 conversation and find that he made noantiunion remarks to Eller at that time.In the light of all the foregoing, and the entire record, Iam unable to infer or find that the evidence preponderatesin favor of a finding that Respondent Builders engaged inmass discrimination in violation of Section 8(a)(3) of theAct. It follows, therefore, that my findings heretofore as toeach alleged discriminatee, independently of the issue ofmass discrimination, are dispositive of the 8(a)(3)'s allegedin the amended complaint.C.The Alleged8(a)(5)Violation1.The allegations of 8(a)(5) in the amendedcomplaintThe relevant part of the amended complaint alleges, insubstance, that Respondent Builders has, since July 2,refused to bargain with the Union as to all regular full-timeand regular part-time employees at the Terre Hauterestaurant and bar, including office clerical employees, inthat Respondent Builders (1) refused to bargain notwith-standing that the Union was, at the time, the dulydesignated exclusive bargaining representative of theemployees in the above unit; (2) withdrew recognition ofthe Union as the exclusive representative in the above unitafter such recognition had been extended by it previouslyon or about July 2; and (3) refused to assume the collective-bargaining agreement as to the above employees which was61Tennsco Corp.,141 NLRB 296, 304.62 In so finding, I am cognizant of the fact, as contendedby the GeneralCounsel, that fivewaitresseswere hired byRespondent Builders afterAugust 1 and thatone of them,namelySheila Booker,had no priorexperienceas a waitress.63 1 find that the document which washanded to him byEller was theUnion's letter ofapplicationwhich,as heretofore found,listed 23 names. 582DECISIONSOF NATIONALLABOR RELATIONS BOARDentered into between Ally and the Union on or about May27, 1968, for a 2-year period ending May 27, 1970.2.The appropriate unitThe amended complaint alleges, and Respondents deny,that all regular full-time employees and regular part-timeemployees at the Terre Haute restaurant and bar, includingoffice clerical employees, but excluding all professionalemployees, guards, and all supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act. This unit conforms in all respects to the unit foundappropriate by the Regional Director for Region 25 of theBoard in Case 25-RC-3674. Accordingly, I find this unit tobe appropriate herein.3.The majority issueThe record shows, and I find, that the Union was selectedin an election conducted on or about February 21, 1968,under the supervision of the above-mentioned RegionalDirector, as the majority representative of the employees ofAlly in the above unit and was thereafter certified by saidRegional Director as the exclusive bargaining agent in saidunit.4.The refusal to bargainRespondents admit, in their answer, that they haverefused to bargain with the Union as the exclusivebargaining agent of the employees in the appropriate unit,but deny that they extended recognition to the Union assuch exclusive bargaining agent on or about July 2 and thenwithdrew recognition. As to the latter, the record evidencediscloses the following: Eller, the business agent of theUnion, testified that, on the advice of Bowlds, hetelephoned Curtis V. Kimmel64 on July 3 and made abargaining request upon him; that he then asked Kimmel"for a meeting to discuss our contract here and ourproposition"; that Kimmel said that "they would recognizeus and bargain with us, but he wouldn't accept thecontract"; and that Kimmel undertook to call him back thefollowing morning as to a date "to discuss the bargainingand recognition," but that he never received a telephonecall from Kimmel. Kimmel testified, in respect to theabove, that he had a telephone conversation with Ellereither a day before or a few days after July 3; and that,during this conversation, Eller told him that Eller's localhad a contract with Ally "for hiring personnel" andinquiredasto"what we were going to do here."Whereupon, he answered that the place was shut down andthere was no contract extant between him and Eller's unionor between him and Ally, and that Ally's contract withEller's union "would not be binding on him.because Allyhad cancelledits lease." To this, Eller suggested that he callRoss P. Walker, his lawyer, and he, Kimmel, replied that hewould. Kimmel denied that he extended recognition to the64As already found,Kimmel is vice president and a director ofRespondent Builders and is a memberof the lawfirm which counselsRespondent Builders.65The letter indicates that copies weresent to Ellerand Kimmel.66Walker was not clear as to their sequence,saying only that he wroteUnion through either Eller at the time or through Walkerthereafter.The next development was a letter from Walker toBowlds65 and a telephone call from Walker to Kimmel66The letter bears the date of July 9 and calls attention to theUnion's certification and the unit covered thereby, andstates that the Union is requesting that "as successoremployer . . . you meet and bargain concerning wages,hours and other working conditions to the above unitwithin the next fourteen days." As to the telephoneconversation,Walker testified, as follows: he told Kimmelthat he represented the Union in regard to the Terre Hauterestaurantand bar. Kimmel acknowledged that he,Kimmel, represented the employer at this installation. Hethen asked when they could meet concerning the collective-bargaining agreement and Kimmel replied that he couldnot meet, that the Terre Haute restaurant and bar was notin operation, and that this was due to the fact that it wasunable to obtain a liquor license because Traum's namewas on the liquor license and he, Kimmel, was unable tolocate Traum.67 He next asked Kimmel when they couldmeet as to a collective-bargaining agreement and Kimmelreplied that "it could be no sooner than 2 weeks." Kimmel'sversion of this telephone conversation was that Walkerwanted to know if "we were going to bargain with him";and that he told Walker that they were not even in businessat the time; that the place was closed down; that they couldnot open the place until such time as they obtained a liquorpermit and he did not know when that would be; and that"if the employees that we had designated . . . his agency asa bargaining agent that we would bargain with them."Kimmel denied that he had made an appointment to meetwith Walker some 2 weeks thereafter.The record shows that this was followed by an exchangeof letters between Walker and Bowlds with respect to thematter. Thus, on October 2, Walker addressed a letter toBowlds as manager of the Terre Haute restaurant and bar,again alluding to the Union's certification and the unitcovered thereby, and asserting that the Union was renewingits previous request to bargain and asking for a meeting forthat purpose within 5 days. The final sentence said, inrelevant part, "a failure to meet will be considered acontinuation of your refusal to bargain."(Emphasis sup-plied.) The answering letter from Bowlds, which was datedOctober 8, denied, in effect, that the Union was thebargaining representative of Respondent Builders' employ-ees at the Terre Haute restaurant and bar by virtue of theUnion's certification when Ally operated this facility, andalso refused to meet within 5 days, as requested by Walker.As a reason for this refusal, the letter added that Bowldswas informed by counsel that it would be a violation of theAct to bargain with the Union concerning RespondentBuilders' employees at this facility if, in fact, the Uniondoes not represent a majority of those employees; andfurther that, on the basis of information supplied by Eller,the Union was not such majority representative.I am satisfied, and find, for the reasons given hereinafter,the letter "on or about the day of theconversation."67Apparently, what was involvedwas a change in the license, whichwas owned by RespondentBuilders,to show thatRespondent Buildersrather thanAlly was operatingthe restaurant and bar in question. RAMADA INN583that recognition was never extended by Kimmel to theUnion either through Eller or through Walker. Thus,although Ellis testified that during his telephone conversa-tion with Kimmel, Kimmel said that "they would recognizeus and bargain with us," Ellis testified immediatelythereafter, in contradiction of the above, that Kimmelindicated that he would call back the following morning asto a date "to discuss the bargaining and recognition."Clearly, if recognition was still to be discussed at asubsequent meeting, it follows that the Union was notaccorded recognition during this telephone conversation.Accordingly, in view of the above, and in light of Kimmel'sdenial that he extended recognition to the Union throughEller, I do not credit Eller's version of the telephoneconversation and find, instead, that the conversation on thetelephonewas as testified to by Kimmel, and thatrecognition was not extended by him to the Union duringthat conversation. And as to Walker's testimony, I findthat, in the light of the entire record, it falls far short ofestablishing thatKimmel extended recognition to theUnion during their telephone conversation. Thus, whilethere is an implication of such recognition in Walker'stestimony that he asked Kimmel when they could meet asto a collective-bargaining agreement and Kimmel repliedthat "it could be no sooner than 2 weeks," his letter ofOctober 2, directed to the attention of Bowids, negates suchan implication. Thus, as indicated above, the subsequentletter from Walker to Bowlds requesting bargaining and ameeting for that purpose within 5 days said, "a failure tomeet will be considereda continuation of your refusal tobargain." (Emphasis supplied.) This quoted language, in theabsence of any mention therein of withdrawal of recogni-tion previously granted, and in the absence of recordevidence of an express withdrawal of recognition alreadygranted by Kimmel or by Respondent Builders, implies,and I so find, that such recognition was never extended andthatRespondent Builders had theretofore consistentlyrefused to bargain. Accordingly, I find that Kimmel'sversion of what occurred during his telephone conversationwith Walker is the more reliable, and I credit that version.5.Thesuccessorship issue and conclusions as tothe 8(a)(5) allegationsIt is evident from my findings above that RespondentBuilders,likeAlly,isoperating a restaurant and barbusiness at the same location;is serving the same type offood and beverages in essentially the same way; isopei ating under the same franchise,which was at all timesthe property of Respondent Builders; is utilizing the veryfixtures and equipment which Respondent Builders itselfprovidedtoAllyunder their lease arrangement; and isemploying essentially the same classifications of employees.Notwithstanding the foregoing,Respondents contendthat there has been a substantial change in the employingindustrybecause(1)they had to purchase, withoutreimbursementby Ally,equipment,food,liquor,dishes,and silverware;(2) theyhad to purchase cleaning servicesfor the carpeting, and had to purchase services to clean itssewer in order to begin operation of the restaurant and bar;(3) they did not retain the same supervisory hierarchy; (4)they had no financial dealings with Ally either before orafter June 28, 1968, with respect to Respondents' operationof the Terre Haute restaurant and bar; (5) they did notpurchase or, in fact, receive a substantial portion of thephysical assets, good will,name,or other tradeassets ofAlly; (6) they did not purchase or take over a going concernand did not assume any of the liabilities of a going concern;instead Ally had ceased operating the restaurant and bar onJune 28 and had gone out of business, and there followed adistinct hiatus before Respondents took over, but withouttaking over a cohesive, identifiable group of employees whocontinued to function as a separate group.With respect to (1) and (2) above, while it is true that thefood and liquor supply of Ally were at a low ebb, and thatdishes, glassware, and silverware had to be replaced, thelatterare items which would, in the normal course ofoperations, have to be supplemented or replaced from timeto time, and the former are items which would normallyrequire replenishing on a rather frequent basis. And asregards equipment, I have heretofore found that the capitalequipment and fixtures of the Terre Haute restaurant andbar had always belonged to Respondent Builders.As to (3), while Respondent Builders did not retain JoeTraum as manager of the Terre Haute restaurant and bar, itreplaced him with Bowlds who was then employed at itsVincennes installation, but had served as Ally's manager ofthe Terre Haute restaurant and bar during the summer of1967.68As to (4), it is true that Respondents had no financialdealings with Ally either before or after June 28, 1968, withrespect to Respondents' operation of the restaurant andbar. However, after June 28, such dealings for the operationof the premises by RespondentBuilders asa restaurant andbar were, in these peculiar circumstances, obviated by thelease between Respondent Builders and Ally as to thesepremises. Thus, as heretofore found, article XVIII of thelease provided, in part, that if the lessee abandoned orvacated the premises during the term of the lease, "thelessor may terminate the lease and enter upon [the leased]premises and again have, repossess and enjoy the same as ifthis lease had never been made," subject to the lessor's rightof action for rent, damages and legal costs.As to (5), since the capital equipment and fixtures werealready owned by RespondentBuilders, the physical assetsofAlly consisted, in the main, of dishes, glassware,silverware, tablecloths,napkins, and food and liquorsupplies, and, so far as appears, so much of these items aswere on hand were left behind by Ally when it closed downthe restaurant and bar. And insofar as Ally's good will,name, or trade assets are concerned, much of this wasinherent in (1) the franchise itself which RespondentBuilders continued in effect by operating the restaurant andbar as a franchised Ramada Inn installation,69 and in (2)the liquorlicense,which was owned at all times byRespondent Builders.Finally, as to most of (6), while it is true that there was ahiatus of about 16 days between the time Ally shut down68 Traum was at the time of the hearing herein and sinceJuly 20 or 25,69Allydidbusinessas"Ramada Catering Services Inc " whileemployed byRespondent Builders at its restaurant and bar in EvansvilleRespondent Builders did business as "Ramada Inn." 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Terre Haute restaurant and bar and the time whenRespondent Builders formally reopened it, some of thedelay, it would appear, was engendered by RespondentBuilders' election not to take over as a group the employeeswho had worked for Ally prior to the shutdown and torecruit a staff of employees on its own. In any event,since aperiod of interruption of 16 days in a business due to atransfer of ownership by sale or purchase to a new ownerwould, I find, not militate against a finding that theemploying industry remained the same, I am unable to findthat the interruption of the restaurant and bar business herecaused by the shutdown by Ally and the takeover thereafterby Respondent Builders further supports the contentionthat there was a substantial change in the employingindustry.Respondents' argument, in the last mentioned conten-tion, that they did not take over a cohesive group ofemployees from Ally who continued to function as aseparate group, raises indirectly the question of whether thefact,as found below, that the Union's majority statusamong the employees at Ally did not continue onceRespondent Builders began to operate the Terre Hauterestaurant 70 militates against a finding here of a substantialcontinuity of the employment industry. In this connection,the General Counsel contends, in effect, in its brief, that thefact that the Union's majority status among the employeesofAlly at the Terre Haute restaurant and bar did notcontinue once Respondent Builders began to operate thisrestaurant and bar is not controlling here if, as it alsocontends, Respondent Builder discriminatorily refused tohire its predecessor's employees.71As I agree with the General Counsel as to his statement ofthe law, deriving from the Board's decisions in theTallakson Fordand theThomas Cadillaccases,and priorcases,72and as I have heretofore found that RespondentBuilders has not committed any violations of Section8(a)(3) herein, I conclude, and find, that the fact that theUnion's majority status did not continue once RespondentBuilders began to operate the Terre Haute restaurant andbar precludes a finding of a substantial continuity of theemployment industry. And, I find further that it followstherefrom (1) that Respondent Builders is not a successor toAlly and was under no obligation to bargain with theUnion upon request as to the employees at the Terre Hauterestaurant and bar,or to assume the collective-bargainingagreementbetween the Union and Ally; and (2) that the8(a)(5) allegations of the amended complaint have not beensustained.Upon the basis of the entire record, I make the following:CONCLUSIONS OF LAW1.Builders Realty & Mortgage Co. Inc. d/b/a RamadaInn, and Green Construction of Indiana, Inc., are eachemployers engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Neither Robert E. Green, nor Green Construction ofIndiana, Inc. d/b/a Builders Realty & Mortgage Co. Inc.,nor Robert E. Green d/b/a Builders Realty & MortgageCo. Inc.,isan employer engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.3.The Union is a labor organization within themeaning of Section 2(5) of the Act.4.Respondents have neither jointly nor separatelyengaged in unfair labor practices within the meaning ofSection 8(a)(5), (3) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law, and upon the entire record in the case, itis recommended that the amended complaint herein bedismissed.70Eller, the business agent of theUnion,testified that those listed ontheUnion'sletterof application plus Mary Ann Akers,whose name wasaddedthereto bytelegram, represented the entire membership of the UnionatAlly on June 28, the day Ally closed down this operation; and that hehas made no attempt to secure membership applications from any of theemployees at this facility since that time. In view of the fact thatRespondent Builders hiredonly 7 ofthe above 24 listed individuals as ofOctober 31,the date of the issuance of the complaint,and since theemployee complement at Respondent Builders consisted of about 32employees at the time of the formal opening of this facility by RespondentBuilders and was thereafter higher, it follows, and I find,that, at no timematerial herein, did the Union represent a majority of the employees ofRespondent Builders in the appropriate unit.71The General Counsel notes that the recent cases ofTallakson Fort,Inc.,171NLRB No. 67, andThomas Cadillac, Inc.,170 NLRB No. 92,support the proposition that successorship will be found,without acontinuation of a majority of the predecessor's employees,only where thesuccessor discriminatorily refused to hire such predecessor's employees.72E.g.JohnsonReadyMix Co.,142NLRB 437;Maintenance,Incorporated,148 NLRB 1299;Chemrock Corporation,151 NLRB 1074.